                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         KEN COOPER,
                                  11                                                     Case No. 20-09415 BLF (PR)
                                                       Plaintiff,
                                  12                                                     ORDER OF PARTIAL DISMISSAL
Northern District of California




                                                v.                                       AND DISMISSAL WITH LEAVE TO
 United States District Court




                                  13                                                     AMEND
                                  14     KATHLEEN ALLISON, et al.,
                                  15                  Defendants.
                                  16

                                  17

                                  18          Plaintiff filed the instant pro se civil rights action pursuant to 42 U.S.C. § 1983
                                  19   against the officials and employees at San Quentin State Prison (“SQSP”) where he is
                                  20   currently incarcerated, officials of the California Department of Corrections and
                                  21   Rehabilitation (“CDCR”), and officials at another prison. Dkt. No. 4. Subsequently,
                                  22   Plaintiff filed an amended complaint, Dkt. No. 9, which the Court deems to be the
                                  23   operative complaint in this matter. Fed. R. Civ. P. 15(a)(1). Plaintiff’s motion for leave to
                                  24   proceed in forma pauperis shall be addressed in a separate order.
                                  25

                                  26                                          DISCUSSION
                                  27   A.     Standard of Review
                                  28          A federal court must conduct a preliminary screening in any case in which a
                                   1   prisoner seeks redress from a governmental entity or officer or employee of a
                                   2   governmental entity. See 28 U.S.C. § 1915A(a). In its review, the court must identify any
                                   3   cognizable claims and dismiss any claims that are frivolous, malicious, fail to state a claim
                                   4   upon which relief may be granted or seek monetary relief from a defendant who is immune
                                   5   from such relief. See id. § 1915A(b)(1),(2). Pro se pleadings must, however, be liberally
                                   6   construed. See Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1988).
                                   7           To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential
                                   8   elements: (1) that a right secured by the Constitution or laws of the United States was
                                   9   violated, and (2) that the alleged violation was committed by a person acting under the
                                  10   color of state law. See West v. Atkins, 487 U.S. 42, 48 (1988).
                                  11   B.      Plaintiff’s Claims
                                  12           The Court will review Plaintiff’s allegations with the following legal principles in
Northern District of California
 United States District Court




                                  13   mind.
                                  14           The Constitution does not mandate comfortable prisons, but neither does it permit
                                  15   inhumane ones. See Farmer v. Brennan, 511 U.S. 825, 832 (1994). The treatment a
                                  16   prisoner receives in prison and the conditions under which he is confined are subject to
                                  17   scrutiny under the Eighth Amendment. See Helling v. McKinney, 509 U.S. 25, 31 (1993).
                                  18   The Amendment imposes duties on these officials, who must provide all prisoners with the
                                  19   basic necessities of life such as food, clothing, shelter, sanitation, medical care and
                                  20   personal safety. See Farmer, 511 U.S. at 832; DeShaney v. Winnebago County Dep't of
                                  21   Social Servs., 489 U.S. 189, 199-200 (1989). A prison official violates the Eighth
                                  22   Amendment when two requirements are met: (1) the deprivation alleged must be,
                                  23   objectively, sufficiently serious, Farmer, 511 U.S. at 834 (citing Wilson v. Seiter, 501 U.S.
                                  24   294, 298 (1991)), and (2) the prison official possesses a sufficiently culpable state of mind,
                                  25   id. (citing Wilson, 501 U.S. at 297).
                                  26           Deliberate indifference to serious medical needs violates the Eighth Amendment’s
                                  27   proscription against cruel and unusual punishment. Estelle v. Gamble, 429 U.S. 97, 104
                                  28                                                  2
                                   1   (1976); McGuckin v. Smith, 974 F.2d 1050, 1059 (9th Cir. 1992), overruled on other
                                   2   grounds, WMX Technologies, Inc. v. Miller, 104 F.3d 1133, 1136 (9th Cir. 1997) (en
                                   3   banc). A determination of a “deliberate indifference” claim involves an examination of
                                   4   two elements: the seriousness of the prisoner’s medical need and the nature of the
                                   5   defendant’s response to that need. Id. at 1059.
                                   6          A serious medical need exists if the failure to treat a prisoner’s condition could
                                   7   result in further significant injury or the “unnecessary and wanton infliction of pain.” Id.
                                   8   The existence of an injury that a reasonable doctor or patient would find important and
                                   9   worthy of comment or treatment, the presence of a medical condition that significantly
                                  10   affects an individual’s daily activities, or the existence of chronic and substantial pain are
                                  11   examples of indications that a prisoner has a serious need for medical treatment. Id. at
                                  12   1059-60.
Northern District of California
 United States District Court




                                  13          A prison official is deliberately indifferent if he or she knows that a prisoner faces a
                                  14   substantial risk of serious harm and disregards that risk by failing to take reasonable steps
                                  15   to abate it. Farmer at 837. The prison official must not only “be aware of facts from
                                  16   which the inference could be drawn that a substantial risk of serious harm exists,” but
                                  17   “must also draw the inference.” Id. If a prison official should have been aware of the risk,
                                  18   but did not actually know, the official has not violated the Eighth Amendment, no matter
                                  19   how severe the risk. Gibson v. County of Washoe, 290 F.3d 1175, 1188 (9th Cir. 2002).
                                  20          In a § 1983 or a Bivens action – where employers and supervisors are not made to
                                  21   automatically answer for the torts of their employees and subordinates – the term
                                  22   ‘supervisory liability’ is a misnomer. Absent vicarious liability, each government official,
                                  23   his or her title notwithstanding, is only liable for his or her own misconduct.” Iqbal, 556
                                  24   U.S. at 677 (finding under Twombly, 550 U.S. at 544, and Rule 8 of the Federal Rules of
                                  25   Civil Procedure, that complainant-detainee in a Bivens action failed to plead sufficient
                                  26   facts “plausibly showing” that top federal officials “purposely adopted a policy of
                                  27   classifying post-September-11 detainees as ‘of high interest’ because of their race,
                                  28                                                  3
                                   1   religion, or national origin” over more likely and non-discriminatory explanations).
                                   2          A supervisor may be liable under § 1983 upon a showing of (1) personal
                                   3   involvement in the constitutional deprivation or (2) a sufficient causal connection between
                                   4   the supervisor’s wrongful conduct and the constitutional violation. Henry A. v. Willden,
                                   5   678 F.3d 991, 1003-04 (9th Cir. 2012). Even if a supervisory official is not directly
                                   6   involved in the allegedly unconstitutional conduct, “[a] supervisor can be liable in this
                                   7   individual capacity for his own culpable action or inaction in the training, supervision, or
                                   8   control of his subordinates; for his acquiescence in the constitutional deprivation; or for
                                   9   conduct that showed a reckless or callous indifference to the rights of others.” Starr v.
                                  10   Baca, 652 F.3d 1202, 1208 (9th Cir. 2011) (citation omitted). The claim that a supervisory
                                  11   official “knew of unconstitutional conditions and ‘culpable actions of his subordinates’ but
                                  12   failed to act amounts to ‘acquiescence in the unconstitutional conduct of his subordinates’
Northern District of California
 United States District Court




                                  13   and is ‘sufficient to state a claim of supervisory liability.’” Keates v. Koile, 883 F.3d 1228,
                                  14   1243 (9th Cir. 2018) (quoting Starr, 652 F.3d at 1208) (finding that conclusory allegations
                                  15   that supervisor promulgated unconstitutional procedures which authorized unconstitutional
                                  16   conduct of subordinates do not suffice to state a claim of supervisory liability).
                                  17          A.     Factual Allegations
                                  18          Plaintiff is suing for prison officials’ allegedly inadequate response to the COVID-
                                  19   19 pandemic, following Governor Gavin Newsom’s declaration of a state of emergency on
                                  20   March 4, 2020. Dkt. No. 9-1 at 5. Plaintiff names the following defendants: Kathleen
                                  21   Allison, Director of the CDCR; Ralph Diaz, Secretary of the CDCR; Ron Davis, Associate
                                  22   Director of Reception Centers for the CDCR; Ron Broomfield, Acting Warden of SQSP;
                                  23   Clark Kelso, Federal Receiver appointed by the Plata/Coleman Court; Dr. A. Pachynski,
                                  24   SQSP’s Chief Medical Officer; Dr. L. Escobell, the Chief Medical Officer (“CMO”) at the
                                  25   California Institution for Men in Chino (“CIM”); R. Steven Tharratt, CDCR’s Director of
                                  26   Medical Services; Clarence Cryer, SQSP’s Healthcare Chief Executive Director; Dean
                                  27   Borders, Warden of the CIM; and Dr. Joseph Bick, CDCR’s Director of California
                                  28                                                 4
                                   1   Corrections Health Care Services (“CCHCS”). Dkt. No. 9-1 at 2-4.
                                   2          Plaintiff first alleges that Warden R. Broomfield, Director Cryer, and Dr. Pachynski
                                   3   failed to provide “personal protective equipment” early in the pandemic, as it was not until
                                   4   late April 2020 that masks were provided to SQSP inmates. Dkt. No. 9-1 at 5.
                                   5          Plaintiff next alleges that on May 27, 2020, the “department” committed to
                                   6   processing transfers within the prisons, presumably to lower risk of infection in
                                   7   overcrowded facilities, by the end of the month. Dkt. No. 91- at 5-6. Plaintiff claims that
                                   8   CIM was pressured by Dr. Bick and “management” to “do whatever is necessary to
                                   9   execute the transfers of vulnerable high risk i/m’s during this time frame.” Id. at 6.
                                  10   Plaintiff claims Dr. Bick was responsible for all transfer and testing protocols. Id. at 7.
                                  11   Plaintiff claims Mr. Kelso was involved in the transfer of 189 inmates with pre-existing
                                  12   medical conditions who were deemed vulnerable to infection from CIM in Chino to SQSP
Northern District of California
 United States District Court




                                  13   and another prison in Corcoran, both of which were “infection free.” Id. at 6. Secretary
                                  14   Diaz, Director Allison, and Mr. Davis approved the transfer. Id. Plaintiff claims that
                                  15   transferring such high risk inmates to SQSP was not a reasonable option because SQSP has
                                  16   exceedingly poor ventilation, extraordinary close quarters, and inadequate sanitation due to
                                  17   its “antiquated infrastructure and overcrowding.” Id. at 6. Furthermore, Plaintiff claims
                                  18   that despite Dr. Bick’s directions, Dr. Escobell and Mr. Tharratt did not have all the
                                  19   inmates scheduled for the transfer (re)tested before the transfers began, and that Warden
                                  20   Borders approved the transfer of the untested inmates. Id. at 6-7, 8. Plaintiff also claims
                                  21   that the transfer itself did not comport with social distancing guidelines such that inmates
                                  22   likely became infected during transit. Id. at 9.
                                  23          As part of the transfer order discussed above, 122 inmates from CIM arrived at
                                  24   SQSP on May 30, 2020. Dkt. No. 91- at 10. Plaintiff claims that SQSP nursing staff
                                  25   noticed two of the inmates had symptoms for COVID-19; the two inmates were placed in
                                  26   cells with open doors, allowing air to flow in-and-out. Id. Plaintiff claims that on June 1,
                                  27   2020, Dr. Matthew Willis, the Marin County Public Health Officer, held a conference call
                                  28                                                  5
                                   1   with Warden Broomfield, Director Cryer, and Dr. Pachynski, informing them that safety
                                   2   precautions needed to be in place, e.g., the sequestering of the transferred inmates from the
                                   3   SQSP population, masks worn, and restricted movements of exposed staff, etc.. Id. at 10,
                                   4   13. However, Defendants chose not to implement those basic safety measures and
                                   5   informed Dr. Willis that he lacked authority to mandate measures to state run prisons. Id.
                                   6   at 10. The transferred inmates were not tested until they had already been at SQSP for at
                                   7   least six days, by which time the virus had already begun to spread. Id. at 10-11.
                                   8          Plaintiff relies on an “Urgent Memo” authored by experts at the University of San
                                   9   Francisco (“UCSF”), dated June 15, 2020, which “assigned central importance to the
                                  10   prompt reduction of the population of SQ by at least 50% of current capacity.” Id. at 12.
                                  11   Plaintiff also points to an order by Judge Tigar under Plata, stating that the CDCR’s only
                                  12   option for minimizing the harm of the virus, particularly to elderly and otherwise
Northern District of California
 United States District Court




                                  13   medically vulnerable inmates, was to dramatically reduce the population at SQSP. Id. at
                                  14   11. Plaintiff claims Defendants still refused to follow the recommendation of the Urgent
                                  15   Memo and Judge Tigar. Id. at 13.
                                  16          Plaintiff claims that on June 25, 2020, he and his cellmate were tested for COVID-
                                  17   19. Dkt. No. 9-1 at 11. His cellmate was informed several days later that he tested
                                  18   positive for the virus while Plaintiff tested negative. Id. However, Plaintiff was forced to
                                  19   remain in the same cell with his infected inmate, as well as required to shower with other
                                  20   inmates who had tested positive. Id. Plaintiff claims he tested positive for the virus on
                                  21   July 7, 2020. Id. Plaintiff claims that he continues to experience adverse effects from the
                                  22   COVID-19 virus due to “numerous other etiological ailments, e.g., obesity, i.e., over 40
                                  23   BMI, prior TB and Hepatitis B and C, extreme muscle pain correlative with worn 4th and
                                  24   5th vertebrae in the neck region, further exacerbated by constant fatigue.” Id.
                                  25          Plaintiff claims that on October 20, 2020, the First District Court held that the
                                  26   CDCR acted with deliberate indifference to the risk of substantial harm to elderly and
                                  27   medically vulnerable prisoners at SQSP, by failing to follow the advice of their own
                                  28                                                 6
                                   1   experts. Id. at 12.
                                   2          Lastly, Plaintiff mentions a planned transfer of 50 inmates from North Kern State
                                   3   Prison which was approved by Mr. Davis despite some having tested positive for Covid-
                                   4   19. Id. at 12. Plaintiff claims that Correctional Officer S. Beaton at “Receiving and
                                   5   Release” refused the transfer stating, “I don’t want to be on that lawsuit.” Id. Plaintiff
                                   6   does not allege that this transfer actually took place and what resulted from it.
                                   7          Based on the foregoing, Plaintiff seeks declaratory relief, injunctive relief to
                                   8   provide him with medical and dental care, and damages. Dkt. No. 9-1 at 14-15.
                                   9          B.      Legal Claims
                                  10          Plaintiff is suing each defendant individually and “in his [or her] official capacity.”
                                  11   Dkt. No. 9-1 at 4. The Eleventh Amendment to the U.S. Constitution bars a person from
                                  12   suing a state in federal court without the state’s consent. See Pennhurst State Sch. & Hosp.
Northern District of California
 United States District Court




                                  13   v. Halderman, 465 U.S. 89, 98-100 (1984). The U.S. Supreme Court has held that state
                                  14   officials acting in their official capacities are not “persons” under Section 1983 because “a
                                  15   suit against a state official in his or her official capacity is not a suit against the official but
                                  16   rather is a suit against the official’s office.” See Will v. Mich. Dep’t of State Police, 491
                                  17   U.S. 58, 71 (1989). Thus, such a suit is therefore no different from a suit against the state
                                  18   itself. Id. Accordingly, the Eleventh Amendment bars Plaintiff’s claims for monetary
                                  19   relief to the extent that they are based on acts by Defendants in their official capacities.
                                  20   See id. Such claims for damages must be dismissed.
                                  21          With respect to the lack of certain safety precautions at the start of the pandemic in
                                  22   March 2020, such allegations indicate nothing more than negligence, especially where
                                  23   SQSP had no known cases of COVID-19 at the time. See supra at 5. Neither negligence
                                  24   nor gross negligence is actionable under § 1983 in the prison context. See Farmer v.
                                  25   Brennan, 511 U.S. 825, 835-36 & n.4 (1994); Wood v. Housewright, 900 F.2d 1332, 1334
                                  26   (9th Cir. 1990) (gross negligence insufficient to state claim for denial of medical needs to
                                  27   prisoner). Accordingly, this claim fails to state a claim for relief. Lastly, the allegations
                                  28                                                    7
                                   1   regarding the transfer of inmates from North Kern Prison fails to state a claim as there is
                                   2   no indication that the transfer actually took place and Plaintiff fails to allege how this
                                   3   incident resulted in the violation of his constitutional rights.
                                   4          Based on the remaining allegations, the amended complaint states an Eighth
                                   5   Amendment deliberate indifference claim against unsafe conditions at SQSP. See Farmer
                                   6   v. Brennan, 511 U.S. 825, 832, 834 (1994). This claim shall proceed against the named
                                   7   individuals who were involved in the decision to transfer CIM based on the following
                                   8   allegations: (1) inmates who were already exposed to COVID-19 were not tested prior to
                                   9   their transfer out of CIM; (2) these potentially infected inmates were transported to SQSP
                                  10   in conditions that did not comply with recommended social distancing protocols,
                                  11   increasing the likelihood of further spread; (3) CIM inmates were exposed to the SQSP
                                  12   population without additional safety protocols in place; and (4) the failure by SQSP to
Northern District of California
 United States District Court




                                  13   properly quarantine infected inmates during the outbreak resulted in Plaintiff contracting
                                  14   COVID-19 and suffering its ill effects within one month after the transfer.
                                  15          On the other hand, Plaintiff requests dental and optometry care as a form of relief
                                  16   but fails to explain how such medical needs are tied to his Eighth Amendment claim
                                  17   regarding COVID-19. Dkt. No. 9-1 at 15. If he wishes to assert an Eighth Amendment
                                  18   claim for inadequate dental and optometric care, he must explain what objectively serious
                                  19   conditions he suffered from that required dental and optometric care and describe how
                                  20   each defendant involved knew that he was facing a substantial risk of serious harm and
                                  21   disregarded that risk by failing to take reasonable steps to abate it. See supra at 2-3;
                                  22   Estelle, 429 U.S. at 104; McGuckin, 974 F.2d at 1059. However, if such a claim is not
                                  23   related to his COVID-19 claim, he must file the denial of optometric and dental care needs
                                  24   claim in a separate action. See George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007)
                                  25   (unrelated claims against different defendants belong in different suits, and prisoners must
                                  26   pay the required filing fees under the PRLA).
                                  27   ///
                                  28                                                   8
                                   1                                          CONCLUSION
                                   2            For the reasons state above, the Court orders as follows:
                                   3            1.     Plaintiff’s claim for damages based on Defendants’ actions in their official
                                   4   capacity is DISMISSED as barred by the Eleventh Amendment. The claim for damages
                                   5   against each in his individual capacity may proceed. Plaintiff’s negligence claim for
                                   6   failure to provide masks at the start of the pandemic is DISMISSED for a failure to state a
                                   7   claim.
                                   8            2.     The claim for inadequate dental and optometric care is DISMISSED with
                                   9   leave to amend. Within twenty-eight (28) days of the date this order is filed; Plaintiff
                                  10   shall file a second amended complaint to correct the deficiencies described above. The
                                  11   second amended complaint must include the caption and civil case number used in this
                                  12   order, Case No. C 20-09415 BLF (PR), and the words “SECOND AMENDED
Northern District of California
 United States District Court




                                  13   COMPLAINT” on the first page. If using the court form complaint, Plaintiff must answer
                                  14   all the questions on the form in order for the action to proceed. The second amended
                                  15   complaint supersedes the original and amended complaints, these filings being treated
                                  16   thereafter as non-existent. Ramirez v. Cty. Of San Bernardino, 806 F.3d 1002, 1008 (9th
                                  17   Cir. 2015). Consequently, claims not included in a second amended complaint are no
                                  18   longer claims and defendants not named in a second amended complaint are no longer
                                  19   defendants. See Ferdik v. Bonzelet, 963 F.2d 1258, 1262 (9th Cir.1992).
                                  20            In the alternative, Plaintiff may file notice in the same time provided above that he
                                  21   wishes to proceed solely on the Eighth Amendment failure to protect from unsafe
                                  22   conditions claim, and strike all other claims from this action. The Court will then order the
                                  23   matter served on all named Defendants.
                                  24            4.     Failure to respond in accordance with this order by filing a second
                                  25   amended complaint in the time provided will result in this matter proceeding on the
                                  26   cognizable Eighth Amendment claim discussed above and all other claims being
                                  27   stricken from the amended complaint without further notice to Plaintiff.
                                  28                                                  9
                                   1             5.         The Clerk shall enclose two copies of the court’s form complaint with a copy
                                   2   of this order to Plaintiff.
                                   3             IT IS SO ORDERED.
                                   4   Dated: __May 4, 2021_________                               ________________________
                                                                                                   BETH LABSON FREEMAN
                                   5
                                                                                                   United States District Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25   Order of Partial Dism. and Dism. with Leave to Amend
                                       PRO-SE\BLF\CR.20\09415Cooper_dwlta
                                  26

                                  27

                                  28                                                          10
